 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                             UNITED STATES DISTRICT COURT
 8                                DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICAN,                      2:19-cr-00265-RFB-VCF

10                          Plaintiff,             Stipulation to Extend Response and Reply
                                                   Deadlines Re: Defendant’s Motion to
11               vs.                               Sever and/or Bifurcate (ECF No. 38)

12    ANTHONY HURTADO,

13                          Defendant.

14

15             It is stipulated and agreed, by and between Nicholas A. Trutanich, United States

16   Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States

17   of America and Lisa Rasmussen, Esq., counsel for defendant Hurtado;

18             That the Government’s deadline to respond to the Motion to Sever and/or

19   Bifurcate (ECF No. 38) shall be extended from Tuesday December 24, 2019 to Friday

20

21   ///

22

23

24   ///
 1   January 3, 2020. Hurtado’s deadline for reply shall also be appropriately extended.

 2
               DATED this 23rd day of December, 2019.
 3
                                               NICHOLAS A. TRUTANICH
 4                                             United States Attorney

 5                                             /s/ Kevin Schiff
                                               Kevin D. Schiff
 6                                             Assistant United States Attorney

 7                                             /s/ Lisa Rasmussen
                                               Lisa A. Rasmussen, Esq.
 8                                             Counsel for Defendant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               2
 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICAN,                      2:19-cr-00265-RFB-VCF
 3
                            Plaintiff,             Order to Extend Response and Reply
 4                                                 Deadlines Re: Defendant’s Motion to
                 vs.                               Sever and/or Bifurcate (ECF No. 38)
 5
      ANTHONY HURTADO,
 6
                           Defendant.
 7

 8
           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
 9
     Court orders that the Government shall have until Friday January 3, 2020 to respond to
10
     Defendant’s Motion to Sever and/or Bifurcate (ECF No. 38). Defendant shall have until
11
                17th
     January, ___________________, 2020, in which to file a reply.
12
                                         IT IS SO ORDERED
13
                                         _____________________________________________
14                                       THE HONORABLE RICHARD F. BOULWARE II
                                         UNITED STATES DISTRICT JUDGE
15
                                                December 24, 2019
                                         DATED:________________________
16

17

18

19

20

21

22

23

24
                                              3
